Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Dec. 20, 2021 have been entered.  

Status of the Claims
Claims 1-4, 6, 7, and 10-47 are pending.  Claims 16 has been amended; claims 5, 8, and 9 are cancelled; claims 1-4, 10-15, and 27-46 are withdrawn.  Claims 6, 7, 16-26, and 47 are now under consideration.  This Office Action is in response to the request for continued examination filed on Dec. 20, 2021.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to claim 16 is withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 16-26, and 47 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 12/20/21 has introduced NEW MATTER into the claims.  Amended claim 16 recites "a formulation sterility assurance level having a numerical value of at least 10-6".  Applicant lacks proper support for this recitation.  Support in the instant application is found for a SAL of 10-2 to 10-6 (see [0023]—note that the values in this paragraph are considered to refer to the SAL not a log reduction in CFU per indefiniteness rejection 'C' in the OA dated 2/27/18 and indefiniteness rejection 'A' in the OA dated 4/9/20).  However, written description support is lacking for the broader genus of a "sterility assurance level having a numerical value at least 10-6", as is instantly claimed since this broader recitation encompasses any values greater than a SAL of 10-6 (i.e., 10-6 being the minimum value) such as 10-1, or higher, which are not disclosed or discussed in the specification.  In the absence of support for this limitation, the recitation, "a formulation sterility assurance level having a numerical value of at least 10-6" in claim 16 is new matter and must be removed from the claims.  
Instant claim 16, and all claims dependent thereon now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claim 16, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 16 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 16-26, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claim 16 is indefinite in the recitations "a packaged non-sterile aqueous topical antiseptic formulation" in the preamble and "a treatment dose to achieve a formulation sterility assurance level having a numerical value of at least 10-6 with respect to the probability of a microorganism surviving so that the formulation is non-sterile" in element (b).  The conflicting limitations that the formulation have a SAL of "at least 10-6" and also that the formulation be "non-sterile" are incompatible.  Describing a formulation as both "non-sterile" and having a SAL of "at least 10-6" is indefinite and/or repugnant to the art since SAL values of 10-3 to 10-6 are widely recognized as sterile in the art.  Note the claimed SAL and radiation doses (e.g., of up to about 35 kGy) are used extensively in the art to describe sterilized compositions (i.e., those having SAL values of 10-3 to 10-6) (e.g., see Mosley, Stoesz (discussed in prior Office Actions, as well as Daniloff (e.g. [0018]), and Zhang (e.g., [0056])).  See also par. [0080] of the instant application as-filed, which states that the procedure of sterilization "is defined as a process, after which the probability of a microorganism surviving on an item subjected to treatment is less than one in one million (10-6).  This is referred to as the “sterility assurance level.”"  Thus, even the instant specification appears to define a SAL of 10-6 as being sterilized.  Further, applicant has argued that to be considered "sterilized" a composition must have a SAL from 10-3 to 10-6, citing Mosley (the Pharmaceutical Microbiology Forum Newsletter) (see p. 16 of the 12/27/19 response; p. 14 of the 10/9/20 response).  
In light of this art-recognized fact, and applicant's arguments, it is unknown what is meant by the recitation "so that the formulation is non-sterile" since applicant claims a range of SAL values known in the art to achieve sterile compositions (e.g., 10-3 to 10-6).  Applicant's use of the terms "non-sterile" and (having a SAL of) "at least 10-6" appears to be arbitrary and/or at least refers to relative terms that can only be interpreted subjectively.  
B.  The intended meaning of the phrase "at least 10-6" in claim 16 is unclear.  The plain meaning of the claim language "at least 10-6" is that 10-6 is a minimum and any value greater (higher) than 10-6 is encompassed by the claimed range.  For example, SAL values of 10-5, 10-4, 10-3, 10-2, 1, etc. appear to be encompassed by the claim.  However, applicant's arguments suggest otherwise.  For example, on p. 20, applicant argues that the cited references "teach away" from high level gamma radiation sterilization.  The arguments suggest that the opposite meaning is intended by "at least 10-6", namely that the claim requires SAL values smaller (less) than 10-6, such as 10-9, 10-10, 10-12, etc.  Thus, it is not clear which meaning is intended.  Does applicant intend the claimed numerical value to be higher than 10-6 as in previous claim sets, or lower than 10-6 as suggested by the arguments?  For the purposes of this Office Action, either interpretation will be considered to meet the claim limitation, pending applicants
Please note that similar issues were previously raised in indefiniteness rejections 'B' and 'C' in the Office Action dated 2/27/18 (see pages 8-11 of that OA) as well as indefiniteness rejection 'A' in the OA dated 4/9/20.  Thus, by the instant amendment, applicant has essentially recreated indefiniteness issues that had been previously resolved.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 16-26, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of STOCKMAN (US 2007/0196454; Pub. Aug. 23, 2007), DANILOFF (US 2011/0033540; Pub. Feb. 10, 2011), ZHANG (US 2011/0283662; Pub. Nov. 24, 2011), and optionally APhA Website (https://www.pharmacist.com/frequently-asked-questions-about-pharmaceutical-compounding; accessed online 4/3/20; available at least by Nov. 29, 2012), PITTMAN (MedPage Today; https://www.center4research.org/no-need-skin-preps-sterile-fda-told/; Dec. 13, 2012; accessed online 4/3/20), and LIN (US 2008/0236631; Pub. Oct. 2, 2008).  
Harod discloses a skin care system (composition) that cleanses, therapeutically conditions, and provides additional beneficial treatment to the skin in a simple, one-step application that air dries quickly without rinsing (title; abstract).  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  The composition may be impregnated into cloths and packaged in a resealable container (col. 6, lines 37-40).  Harod teaches application of the composition to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved) and increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  In light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue ([0016], [0020]), the instantly claimed composition (and any properties thereof) are considered to be met by Harod.  
Regarding the composition itself, the composition disclosed by Harod is identical to that instantly claimed.  For instance, Harod teaches that the composition is aqueous (col. 5, lines 36-38; col. 10, lines 53-55) and comprises:  
an amphoteric surfactant in an amount of 1-7 wt. %; 
aloe vera (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and healing promoting agent) in an amount of 1-7 wt. %; 
allantoin (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and free radical-scavenging agent) in an amount of 0.2-1 wt. %; 
cocamidolpropyl betain (an amphoteric surfactant and anti-inflammatory) in an amount of 0.2-2 wt. %; 
lauryl glucoside (a surfactant) in an amount of 0.1-2 wt. %; 
dimethicone copolyol (an anti-foaming agent) in an amount of 0.1-2 wt. %; 
Citricidal® (which contains grapefruit extract, quaternary compounds derived from grapefruit and glycerin according to col. 8, lines 3-7 of Harod and instant par. [0075]; Citricidal® is a fast-acting antimicrobial, immune system enhancing agent, and a and cell growth-promoting agent) in an amount of 0.4-2 wt. %; 
colloidal silver (a fast-acting antimicrobial and absorption facilitation agent) in an amount of 0.2-4 wt. %; 
beta glucan (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, and absorption facilitation agent) in an amount of 0.1-6 wt. %; 
methylparaben, propylparaben, EDTA (preservatives) in an amount of 0.1-2% 
vitamin E (a humectant and emollient and free radical-scavenging agent) in an amount of 0.01-2 wt. %.  
See Table 1 and claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod.  Note that for the sake of clarity and simplicity the amounts listed here generally correspond to those in Table 1 of Harod, but due to the multiple and overlapping roles of many of the components, Harod actually teaches somewhat wider ranges for many of these components (see claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod).  Further, applicant admits that the formulation (product) is the same as that taught in Harod (see the top par. on p. 22 of the 12/27/19 response).  
While Harod teaches sterilization by electron beam or gamma radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3), Harod is silent as to the amount of gamma radiation applied and to the resulting sterility assurance level (SAL).  However, anyone of ordinary skill in the art would find the instantly claimed amounts of gamma radiation and SAL to be obvious at least because they are routine in the art for topical formulations that do not require complete sterilization.  
For example, Stockman discloses gels for use as medical devices (title; abstract).  The devices are used as a topical cosmetic or therapeutic such as lotions for dermatological cleansing ([0108]).  Stockman teaches the composition may be sterilized using gamma radiation, e-beam radiation, dry heat sterilization, ethylene oxide sterilization, or a combination thereof (note that Stockman teaches using a dose of radiation at least 2 kGy or at least 40 kGy) to a SAL of about 10-3 ([0134]-[0137], [0383], [0620], [0846], [1761]; claim 18).  The teaching of "about 10-3", has leeway and therefore encompasses values somewhat larger than 10-3 (e.g., from about 10-2 to 10-3).  
Similarly, Daniloff discloses formulations for the delivery of bioactive agents (title; abstract).  The formulations may be ointments or lotions for topical delivery to the skin ([0096,] [0190], [0203]).  Like Harod (and Stockman) Daniloff teaches sterilization by either electron beam or gamma radiation, and the dose may be as low as 5 kGy ([0182]).  Daniloff also teaches that the dose of radiation is determined as needed based on the bioburden level (initial contamination) and packaging of the composition ([0182]).  
Likewise, Zhang discloses low dose gamma sterilization of topical adhesive compositions for use in the medical and/or veterinary fields (title; abstract; [0002]).  Zhang teaches that although gamma sterilization is thorough and requires no post-processing cooling, a downside to the use of gamma radiation is that it can adversely affect the package and composition contained therein, which is well known in the art for high gamma doses (e.g., 25 kGy) commonly used in the art ([0008]).  Zhang teaches that the use of lower doses is also known, and teaches the preferred use of lower doses (5-20 kGy) specifically to avoid these unwanted adverse effects of gamma radiation ([0009]-[0015], [0018], [0053]; Table 1; Examples; Claims 1-18).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use low doses of gamma radiation (per Zhang, which are at the claimed levels), which provide a SAL of about 10-2 to 10-3 (a "sterility assurance level having a numerical value of at least 10-6") to provide a desired level of sterility to the compositions of Harod.  One would have been motivated to do so to reduce initial contamination (bioburden) of the composition while avoiding unwanted adverse effects of gamma radiation on the composition and packaging per Zhang.  The teachings of Daniloff and Zhang read on a SAL of about 10-2 because they teach the use of low doses of gamma radiation (e.g., 5 kGy), which are in fact preferred, to avoid the unwanted adverse effects of gamma radiation at higher doses.  Further, the instant specification establishes that a radiation dose of 4 to 7 kGy typically reaches 10-2 ([0082]).  Thus, the gamma radiation doses taught by Daniloff and Zhang imply a SAL of 10-2, absent evidence to the contrary.  Moreover, based on the teachings of Stockman, one of skill in the art recognizes that topical cosmetic or therapeutic lotions for dermatological cleansing need not have a SAL of 10-3 or below.  
Although, as discussed above, the combination of Harod, Stockman, Daniloff, and Zhang is sufficient to render the claims obvious on its own, APhA Website, Pittman, and Lin are cited in the interest of compact prosecution to show the obviousness of using topical compositions that would typically be considered "non-sterile" in this art.  The references express this idea in a variety of ways.  
At the outset, it is widely recognized in the art, and admitted by applicant, that topical formulations that are applied to non-sterile, external areas of the body need not be sterile themselves, especially not held to the same high sterility standards as implantable medical devices or drug compositions for injection or application to open wounds.  Specifically, at the bottom par. on p. 16 of the 12/27/19 response, applicant states: 
"Sterilization of packaged formulations is expensive and is not typically used for topical antiseptic formulations." 

Likewise, at the end of the first par. on p. 17 of the 12/27/19 response, applicant states: 
"However, due to the expense of sterilization, it was not a common practice for manufacturers and producers of topical formulations to sterilize, let alone gamma radiation sterilize, their formulations." 

See also the top par. of p. 17 of the 10/9/20 response.  
Yet, despite the admitted state of the art, Harod, which discloses a topical cleansing formulation, teaches the suitability of the composition to sterilization techniques (col. 5, lines 8-13; col. 10, lines 57-64; Example 3).  Therefore, Harod suggests some level of sterilization treatment, although the artisan knows that compositions like those of Harod do not need to be completely sterile.  For example, the APhA website teaches that formulations such as ointments, creams, and liquids that are used in areas of the body where absolute sterility is not necessary are not required to be sterile (1st par. under 'What is a compounding pharmacy?').  The artisan in this field understands that skin is a non-sterile area of the body.  Further, Pittman reports that the FDA does not require antiseptic skin preparations to be sterile as it is unnecessary (Pittman, entire document).  Pittman teaches that even though microbial contamination can be a problem for such preparations, requiring sterility for antiseptic skin products would cause an undue burden for companies and manufacturers (Pittman, 1st 3 pars.).  Finally, Lin discloses an apparatus and method for decontaminating medical instruments (title; abstract; [0006]).  Lin teaches the medical instruments are disinfected to a SAL of 10-2 or 10-3 ([0006]; claims 2-3).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to treat the compositions of Harod with a low level of gamma radiation per Daniloff and/or Zhang to provide a sufficiently "sterilized" topical formulation (i.e., a non-sterile composition having a sufficiently low level of microbial contamination), having a SAL of, for example, 10-2 or greater.  One would have been motivated to do so with the expectation of reducing microbial contamination that could occur during manufacturing (a known problem in the art per Pittman), thereby maintaining a consistent level of quality control over the production of the composition without requiring full sterility, which would cause an undue burden during manufacturing (also per Pittman).  In other words, it would have been obvious to use gamma radiation at the claimed levels (e.g., about 5 kGy) to provide a desired reduction in microbial contamination and quality control without undue burden during manufacturing, and the instant specification establishes that a radiation dose of 4 to 7 kGy typically results in a SAL of 10-2 ([0082]).  Thus, the gamma radiation doses taught by Daniloff and Zhang would result in a SAL of 10-2, absent evidence to the contrary.  One would further have been motivated to use low levels of gamma radiation to avoid the known adverse effects of higher doses on the packaging and composition as taught by Zhang.  One would have had a high expectation of success since such low amounts of radiation are known to be suitable for other topical formulations (per Stockman, Daniloff, and/or Zhang).  
Moreover, by achieving a SAL of 10-2, one would have had a high expectation of success since it is known in the art that topical formulations, particularly topical antiseptic formulations, need not be sterile (i.e., a SAL of 10-3 to 10-6) and since a SAL of 10-2 is known to be acceptable for disinfecting medical instruments (per Lin).  Therefore, the prior art teaches a range of SAL values from 0 (non-sterile) to 10-6 (fully sterile), which includes SAL levels of 10-3 to 10-2 (and above).  Note that a range can be disclosed in multiple prior art references.  See MPEP § 2144.05(I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists See MPEP § 2144.05(I).  
Thus, using the low amounts of gamma radiation taught by Daniloff and/or Zhang amounts to no more than the use of a known technique (the use of gamma radiation at the claimed levels) to improve similar products in the same way (to provide a sufficient SAL of about 10-2).  Further, SAL values above 10-3 (e.g., 10-2) for topical formulations would be obvious to an artisan since APhA and Pittman teach that such compositions need not be sterile.  One of skill in the art recognizes that a topical cleansing composition need not be absolutely sterile (e.g., fully sterilized to the most stringent FDA sterilization requirement, a SAL of 10-6) given its intended topical application to dirty external skin areas (which are soiled/contaminated with microbes to begin with).  By achieving a SAL of about 10-2, one would have expected to provide a suitably "sterilized" (disinfected) topical composition for medical use and would have had a high expectation of success since such SAL values are known in the art for topical formulations (e.g., per APhA, Pittman, and Lin).  
Regarding claims 6-7, Zhang teaches the preferred use of gamma radiation in doses as low as about 5 kGy specifically to avoid the unwanted adverse effects of gamma radiation at higher doses ([0009]-[0015], [0018], [0053]; Table 1; Examples; Claims 1-18).  Further, Daniloff teaches sterilization by either electron beam or gamma radiation, with doses as low as 5 kGy ([0182]).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the prior art does not address the same concern raised in applicant's disclosure (response, pgs. 19-20).  
The examiner cannot agree.  Applicant admits that one of the rationales focused on in the Office Action is to extend shelf life (response, p. 19, last full par.).  In the very next paragraph, applicant states that one of the rationales of the instant invention is to extend shelf life.  This is also recited in the first paragraph of claim 16.  
Further, rationale different from applicant's is permissible.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  
Applicant argues that the prior art teaches away from high level gamma radiation sterilization (response, p. 20).  
While applicant vaguely asserts a teaching away in the APhA, Zhang, and Pittman references, applicant fails to point out or discuss any specific teachings from any of these references or how they allegedly "teach away" from the instant invention.  To the extent that applicant is arguing that the references teach lower levels of gamma radiation and/or SAL values higher than (larger numbers than) 10-6, this is not a teaching away since the instant claims recite a minimum SAL value of 10-6 ("at least 10-6"), and therefore encompass the SAL values taught by the cited references.  If applicant's intent is for "at least 10-6" to refer to smaller numbers (e.g., 10-9), then the claim is unclear (see the 112(b) indefiniteness rejection above).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 6,358,516
Claims 6, 7, 16-26, and 47 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 6,358,516, optionally in view of Stockman, Daniloff, Zhang, and optionally APhA Website, Pittman, and Lin.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '516 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '516 claims do not expressly recite treating the composition with gamma radiation or the recited amounts thereof.  However, Harod suggests this feature (e.g., col. 5, lines 8-12; col. 10, 57-64).  Further, Stockman, Daniloff, and Zhang render obvious the use of low dose radiation to achieve a desired SAL based the bioburden level (initial contamination) and packaging of the composition.  Moreover, the APhA Website, Pittman, and Lin establish a range in the prior art of SAL values from 0 (non-sterile) to 10-6 (fully sterile), which includes SAL levels of 10-3 to 10-2 (and above).  Note that a range can be disclosed in multiple prior art references.  See MPEP § 2144.05(I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists See MPEP § 2144.05(I).  Thus, the instant claims are merely an obvious variation of the '516 claims.  

Response to Arguments

Applicant states that have been fully considered but are not persuasive.  Applicants argue that a response to the double patenting rejection may be provided at a later time (response, p. 17).  
As applicant has not responded to or taken any action to address the double patenting rejection, the rejection is maintained.  

Conclusion
Claims 6, 7, 16-26, and 47 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658